JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this "Agreement"), dated as of January 1, 2009 is
entered into between Standard & Poor’s Financial Services LLC, a Delaware
limited liability company (the "New Subsidiary") and JPMORGAN CHASE BANK, N.A.,
in its capacity as administrative agent (the "Administrative Agent") under that
certain 364-Day Credit Agreement, dated as of September 12, 2008 among The
McGraw-Hill Companies (the "Borrower"), the Lenders party thereto and the
Administrative Agent (as the same has been amended by the First Amendment dated
the date hereof and  as the same may be amended, modified, extended or restated
from time to time, the "Credit Agreement").  All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Guarantor for all purposes of the Credit Agreement and shall have all of
the obligations of a Loan Guarantor thereunder as if it had executed the Credit
Agreement.  The New Subsidiary hereby agrees to be bound by all of the guaranty
obligations set forth in Article X of the Credit Agreement.  Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 10.08 of the Credit Agreement,
hereby guarantees, jointly and severally with any other Loan Guarantor, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with any other Loan Guarantor, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.


2.           If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such other documents and
instruments as requested by the Administrative Agent in accordance with the
Credit Agreement.


3.           The address of the New Subsidiary for purposes of Section 9.01 of
the Credit Agreement is as follows:
 
1221 Avenue of the Americas
New York, New York  10020
Attention:  Elizabeth O’Melia
Vice President and Treasurer


4.           The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.
 

--------------------------------------------------------------------------------


 
2

 
5.           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


6.           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
 

  STANDARD & POOR’S FINANCIAL SERVICES LLC                      
 
By: /s/ Elizabeth O’Melia       Name:  Elizabeth O’Melia        Title:  Senior
Vice President and Treasurer            


 
 

  Acknowledged and accepted:           JPMORGAN CHASE BANK, N.A., as
Administrative Agent                      
 
By: /s/ Sharon Bazbaz       Name:  Sharon Bazbaz        Title:  Vice President  
         


 




 






 


 










[Joinder Signature Page to 364-Day Credit Agreement]
 
 

--------------------------------------------------------------------------------